                                        Case 2:18-cv-00773-JAD-VCF Document 15 Filed 11/16/18 Page 1 of 3




                                  1 J. Stephen Peek, Esq. (NV Bar No. 1758)
                                    Robert J. Cassity, Esq. (NV Bar No. 9779)
                                  2 HOLLAND & HART LLP
                                    9555 Hillwood Drive, 2nd Floor
                                  3 Las Vegas, Nevada 89134
                                    Tel: (702) 669-4600
                                  4 Fax: (702) 669-4650
                                    speek@hollandhart.com
                                  5 bcassity@hollandhart.com

                                  6 Sheila A. Sadighi, Esq. (Admitted Pro Hac Vice)
                                    Naomi D. Barrowclough, Esq. (Admitted Pro Hac Vice)
                                  7 LOWENSTEIN SANDLER LLP
                                    One Lowenstein Drive
                                  8 Roseland, NJ 07068
                                    Tel: (973) 597-2500
                                  9 Fax: (973) 597-2400
                                    ssadighi@lowenstein.com
                                 10 nbarrowclough@lowenstein.com

                                 11 Attorneys for Plaintiffs Fir Tree, Capital Management LP
9555 HILLWOOD DRIVE, 2ND FLOOR




                                    (f/k/a Fir Tree Inc.) d/b/a Fir Tree Partners
                                 12
      HOLLAND & HART LLP

      LAS VEGAS, NV 89134




                                                                    UNITED STATES DISTRICT COURT
                                 13
                                                                           DISTRICT OF NEVADA
                                 14
                                    FIR TREE CAPITAL MANAGEMENT LP                     CASE NO.: 2:18-cv-00773-JAC-VCF
                                 15
                                    (f/k/a FIR TREE INC.) d/b/a FIR TREE
                                                                                            STIPULATION AND ORDER TO
                                 16 PARTNERS,                                           EXTEND DEADLINES FOR RESPONSE
                                                             Plaintiffs,                       AND REPLY BRIEFS RE:
                                 17                                                      DEFENDANTS’ MOTION TO DISMISS
                                                                                                    (ECF NO. 11)
                                 18 v.
                                                                                                     (First Request)
                                 19 COMPARTMENT IT2, LP,
                                    COMPARTMENT IT5, LP,
                                 20 COMPARTMENT IT9, LP, and                                          ECF No. 15
                                    MFAM MOBILFUNK ASSET
                                 21 MANAGEMENT GMBH

                                 22                       Defendants.
                                 23

                                 24          Pursuant to LR IA 6-1, Plaintiff Fir Tree Capital Management LP (f/k/a Fir Tree Inc.)

                                 25   d/b/a Fir Tree Partners (“Plaintiff”) and Defendants Compartment IT2, LP, Compartment IT5,

                                 26   LP, Compartment IT9, LP, and MfAM Mobilfunk Asset Management GmbH (“Defendants”),

                                 27

                                 28                                                 1
                                            Case 2:18-cv-00773-JAD-VCF Document 15 Filed 11/16/18 Page 2 of 3




                                  1   by and through their respective attorneys of record, stipulate as follows:
                                  2            1.    On November 9, 2018, Defendants filed a Motion to Dismiss (ECF No. 11) (the
                                  3   “Motion to Dismiss”).
                                  4            2.    Pursuant to LR II 7-2(b), the deadline for Plaintiff’s response to the Motion to
                                  5   Dismiss is November 23, 2018, which is the Friday immediately following the Thanksgiving
                                  6   holiday.
                                  7            3.    The parties agree that Plaintiff shall have an extension from November 23, 2018
                                  8   to Monday, December 10, 2018 to file their response to the Motion to Dismiss.
                                  9            4.    The parties further agree that Defendants shall have an extension from December
                                 10   17, 2018 until December 20, 2018 to file their reply brief in support of the Motion to Dismiss.
                                 11            5.    The parties’ reasons underlying the requested extensions of the current deadlines
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 12   are counsel’s schedules and other case demands during the relevant time frame, including the
      HOLLAND & HART LLP

      LAS VEGAS, NV 89134




                                 13   upcoming Thanksgiving holiday. The parties believe that these requested extensions are
                                 14   reasonable and appropriate under the circumstances.
                                 15            6.    This is the parties’ first request for an extension of the deadlines for Plaintiff to
                                 16   file a response to the Motion to Dismiss and Defendants to file a reply brief in support of the
                                 17   Motion to Dismiss. This stipulation is made in good faith and not for purposes of delay.
                                 18            IT IS SO STIPULATED.
                                 19   DATED this ___ day of November 2018                   DATED this ___ day of November 2018
                                 20

                                 21
                                      /s/ Robert J. Cassity, Esq.                           /s/ Joe Laxague, Esq._______________
                                 22   J. Stephen Peek, Esq. (1758)                          Joe Laxague, Esq. (7417)
                                      Robert J. Cassity, Esq. (9779)                        Laxague Law, Inc.
                                 23   Holland & Hart LLP                                    1 East Liberty, Suite 600
                                 24   9555 Hillwood Drive, 2nd Floor                        Reno, NV 89501
                                      Las Vegas, Nevada 89134
                                 25

                                 26   ///
                                 27

                                 28                                                     2
                                         Case 2:18-cv-00773-JAD-VCF Document 15 Filed 11/16/18 Page 3 of 3


                                      Stipulation and Order to Extend Deadlines for Response and Reply Briefs Re: Defendants'
                                      Motion to Dismiss (ECF No. 11), cont'd
                                  1    Sheila A. Sadighi, Esq.                            Roger A. Lane, Esq.
                                       (Pro Hac Vice Forthcoming)                         Foley & Lardner, LLP
                                  2    Naomi D. Barrowclough, Esq.                        111 Huntington Avenue
                                  3    (Pro Hac Vice Forthcoming)                         Boston, MA 02199-7610
                                       Lowenstein Sandler LLP
                                  4    One Lowenstein Drive                               Attorneys for Defendants
                                       Roseland, NJ 07068
                                  5
                                       Attorneys for Plaintiff Fir Tree Capital
                                  6
                                       Management LP (f/k/a Fir Tree Inc.) d/b/a
                                  7    Fir Tree Partners

                                  8
                                                                            IT IS SO ORDERED.
                                  9

                                 10                                                       _________________________________
                                                                                                     _________________
                                                                                                                   ___
                                                                                                                    _ __
                                                                                                                       _____ ______
                                                                                                                                _
                                                                                          U.S. District  Judge
                                                                                                     ct JJu
                                                                                                          udgge Jennifer        Dorsey
                                                                                                                        err A. Do
                                 11
9555 HILLWOOD DRIVE, 2ND FLOOR




                                                                                   IT IS SO ORDERED:
                                                                                          Dated: November
                                                                                                    vember 18 18, 2018
                                 12
      HOLLAND & HART LLP

      LAS VEGAS, NV 89134




                                 13

                                 14                                                U.S. DISTRICT/MAGISTRATE JUDGE

                                 15                                                DATED:

                                 16   11652577_1


                                 17

                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28                                                   3
